Statement of Additional Information Supplement dated September 1, 2009 PUTNAM CAPITAL SPECTRUM FUND PUTNAM EQUITY SPECTRUM FUND Supplement to Statement of Additional Information dated May 6, 2009 ***** The following footnote is added to fundamental investment restriction (1) under INVESTMENT RESTRICTIONS: In certain circumstances in which the fund enters into repurchase agreements related to securities sold short, the fund may treat the amounts it would receive from the counterparty on cash settlement of the repurchase agreement as its investment in securities of the counterparty (issuer) for purposes of the funds fundamental investment policy with respect to diversification. For further information, see Short Sales under MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS in this SAI. ***** The following is added at the end of INVESTMENT RESTRICTIONS: For purposes of Putnam Equity Spectrum Funds policy of investing, under normal market conditions, at least 80% of its net assets in equity investments, the fund treats short sales of equity securities as investments in the equity securities sold short. ***** Short Sales is added to the list of investments and investment practices in the first paragraph of MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS and the subsection Derivatives Short sales  under MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS is replaced in its entirety by the following new section under MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS: Short Sales The fund may engage in short sales of securities either as a hedge against potential declines in value of a portfolio security or to realize appreciation when a security that the fund does not own declines in value. Short sales are transactions in which the fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The fund may also engage in short sales by entering into a repurchase agreement with respect to the security it wishes to sell short. See  Repurchase Agreements in this SAI. The fund will incur a gain if the price of the security declines between the date of the short sale and the date on which the fund replaces the borrowed security (or closes out the related repurchase agreement); and the fund will incur a loss if the price of the security increases between those dates. Such a loss is theoretically unlimited since the potential increase in the market price of the security sold short is not limited. Until the security is replaced, the fund must pay the lender (or repurchase agreement counterparty) any dividends or interest that accrues during the period of the loan (or repurchase agreement). To borrow (or enter into a repurchase agreement with respect to) the security, the fund also may be required to pay a premium, which would increase the cost of the security sold. The funds successful use of short sales is subject to Putnam Managements ability to accurately predict movements in the market price of the security sold short. Short selling may involve financial leverage because the fund is exposed both to changes in the market price of the security sold short and to changes in the value of securities purchased with the proceeds of the short sale, effectively leveraging its assets. Under adverse market conditions, a fund may have difficulty purchasing securities to meet its short sale delivery obligations, and may be required to close out its short position at a time when the fund would not choose to do so, and may therefore have to sell portfolio securities to raise the capital necessary to meet its short sale obligations at a time when fundamental investment considerations may not favor such sales. While the fund has an open short position, it will segregate, by appropriate notation on its books or the books of its custodian, cash or liquid assets at least equal in value to the market value of the securities sold short. The segregated amount will be marked-to-market daily. Because of this segregation , the fund does not consider these transactions to be senior securities for purposes of the Investment Company Act of 1940, as amended (the 1940 Act). In connection with short sale transactions, the fund may be required to pledge certain additional assets for the benefit of the securities lender (or repurchase agreement counterparty) and the fund may, while such assets remain pledged, be limited in its ability to invest those assets in accordance with the funds investment strategies. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, in lieu of delivering the securities sold short, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. Because that cash amount represents the funds maximum loss in the event of the insolvency of the counterparty, the fund will, except where the local market practice for foreign securities to be sold short requires payment prior to delivery of such securities, treat such amount, rather than the full notional amount of the repurchase agreement, as its investment in securities of the counterparty for purposes of all applicable investment restrictions, including its fundamental policy with respect to diversification. ***** The subsection Repurchase Agreements under MISCELLANEOUS INVESTMENTS, INVESTMENT PRACTICES AND RISKS is replaced in its entirety by the following: Repurchase Agreements The fund, unless it is a money market fund, may enter into repurchase agreements amounting to not more than 25% of its total assets, except that this 25% limitation does not apply to repurchase agreements entered into in connection with short sales. Money market funds may invest without limit in repurchase agreements. A repurchase agreement is a contract under which the fund, the buyer under the contract, acquires a security for a relatively short period (usually not more than one week) subject to the obligation of the seller (or repurchase agreement counterparty) to repurchase, and the fund to resell, such security at a fixed time and price (representing the fund's cost plus interest (or, for repurchase agreements with respect to securities to be sold short, the cost of borrowing the security)). It is the fund's present intention to enter into repurchase agreements only with banks and registered broker-dealers. The fund may enter into repurchase agreements, including with respect to securities it wishes to sell short. See Short Sales in this SAI. Certain of the repurchase agreements related to securities sold short may provide that, at the option of the fund, settlement may be made by delivery of cash equal to the difference between (a) the sum of (i) the market value of the securities sold short at the time the repurchase agreement is closed out and (ii) transaction costs associated with the acquisition in the market by the repurchase agreement counterparty of the securities sold short and (b) the repurchase price specified in the repurchase agreement. The fund may be exposed to the credit risk of the repurchase agreement counterparty (or seller) in the event that the counterparty is unable to close out the repurchase agreement in accordance with its terms. If the seller defaults, the fund could realize a loss on the sale of the underlying security to the extent that the proceeds of the sale including accrued interest are less than the resale price provided in the agreement including interest. In addition, if the seller should be involved in bankruptcy or insolvency proceedings, the fund may incur delay and costs in selling the underlying security or may suffer a loss of principal and interest if the fund is treated as an unsecured creditor and required to return the underlying collateral to the seller's estate. Pursuant to an exemptive order issued by the SEC, the fund may transfer uninvested cash balances into a joint account, along with cash of other Putnam funds and certain other accounts. These balances may be invested in one or more repurchase agreements and/or short-term money market instruments. 600404 - 9/09 600405 - 9/09
